Citation Nr: 1733762	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for depression with sleep problems, night sweats, and suicidal ideation, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss prior to March 10, 2017, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2009 rating decision of the in Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is in the Veteran's file. 

In September 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a May 2017 decision during the pendency of this appeal, the RO granted a higher 30 percent rating for the Veteran's service-connected for bilateral hearing loss, effective March 10, 2017.  Because, however, that grant did not represent the maximum benefit allowable (i.e., highest possible rating), the claim remained on appeal since the Veteran also did not indicate he was content or satisfied with that greater rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So this claim now concerns whether he is entitled to a compensable rating for bilateral hearing loss prior to March 10, 2017, and a disability rating in excess of 30 percent thereafter.


FINDINGS OF FACT

1.  Depression is not related to the Veteran's active duty service and has not been caused or made worse by his service-connected PTSD.

2.  Prior to March 10, 2017, the results of the audiological evaluation have indicated the Veteran has no worse than Level I hearing impairment for both his right and left ears.

3.  Since March 10, 2017, the results of the audiological evaluation have indicated the Veteran has no worse than Level V hearing loss in the right ear and Level VII hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss prior to March 10, 2017, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations for his claim for depression in September 2009 and May 2014.  A medical opinion was obtained in February 2017.  VA medical examinations for his service-connected hearing loss disability were provided in October 2009 and March 2017.  The examinations and medical opinion are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

The Veteran seeks service connection for depression with sleep problems, night sweats, and suicidal ideation.  At this July 2016 videoconference Board hearing, he stated that his claimed condition was secondary to his service-connected PTSD.  

The Veteran's service treatment records dated in November 1971 reflect that the Veteran complained of anxiety.  

The Veteran was afforded a VA mental disorders examination in September 2009.  The Veteran reported that he was divorced, maintained a relationship with his son, had some friends, but was uncomfortable in social situations.  He did not report any leisure activities.  It was noted that the Veteran was living with a friend and had not been employed for the last year.  It was also noted that the Veteran was taking anti-depressants.  No history of suicide attempts was found. 

The Veteran's affect was full, his mood was dysphoric, and his orientation was intact to person, time and place.  His thought content was unremarkable and he understood the outcome of his behavior.  He reported sleep disturbances and panic attacks.  He noted a depressed mood some days, irritability, and poor concentration and focus.  

A diagnosis of depression, not otherwise specified was provided.  It was noted that there was a substance-induced mood disorder associated with the diagnosis.  

A VA mental health note dated in January 2011 reflects that the Veteran was diagnosed with PTSD and history of major depression.  

The Veteran was afforded a VA examination in May 2014.  The Veteran reported experiencing some intrusive thought reactivity to specific triggers, dreams related to his active duty service, patterns of avoidance, hypervigilance and some startled response.  

Diagnoses of PTSD, cannabis dependence and depression secondary to medical conditions of chronic hip and back pain and a history of hepatitis C were provided.  Symptoms of depressed mood and anxiety were noted.  

A February 2017 VA medical addendum shows that the VA examiner opined that the Veteran's depression was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The VA examiner noted that there was no indication of onset of depression during the period of miliary service, nor was there indication of an event that resulted in later diagnosis of depression.  The VA examiner stated that the diagnosis of depression was not considered to be secondary to PTSD, nor was there indication of permanent aggravation of symptoms of depression by PSTD.  The VA examiner noted that in an earlier VA examination, there was a diagnosis of depression secondary to nonservice-connected medical conditions, specifically chronic pain (hip, back) and hepatitis C.  The record review since that time suggested that there may additionally be a contribution to depression related to alcohol use disorder and cannabis use disorder.  There had also been recent treatment focusing on a gambling behavior.  Psychosocial stressors were also identified in treatment records.  A May 2016 VA mental health note indicated that pain management issues were considered primary for the Veteran.  The VA examiner stated that in sum, there was insufficient evidence to suggest that symptoms of depression had been significantly impacted by PTSD.  Rather PTSD and depression secondary to medical conditions were considered to be independent diagnoses. 

At the Veteran's July 2016 videoconference hearing, he stated that he would get depressed about everything.  He noted that he experienced night sweats. 

After the review of the record, the Board finds that VA medical opinions of record weigh against a finding of a relationship between the Veteran's depression and either service or his service-connected PTSD.  The opinion provided by the February 2017 VA examiner is persuasive evidence, which opposes rather than supports the claim.  The opinion accurately reflects the evidence of record, reflects a review of the claims file, to include the May 2014 VA examination report and provides a detailed discussion of all relevant facts.  The examiner's opinion offered a rationale and a plausible explanation for concluding that the Veteran's depression was not the result of his service-connected PTSD.  Furthermore, the record contains no medical opinion to the contrary.  Accordingly, service connection for the Veteran's depression on a secondary basis is not warranted.  See 38 C.F.R. § 3.310 (2016).

To the extent that the Veteran himself believes that his depression was caused by service, or caused or aggravated by his service-connected PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, since the condition at issue is medically complex, there has to be medical evidence supporting this notion of secondary service connection.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Any contentions on his part are substantially outweighed by the opinion of the February 2017 VA examiner, who possesses the requisite expertise for a competent opinion, examined the Veteran, and reviewed the claims file.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for depression because the persuasive medical evidence does not show that the depression is either caused by service or caused or aggravated by the service-connected PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran has been assigned a zero percent (noncompensable) rating prior to March 10, 2017, and a 30 percent rating thereafter under 38 C.F.R. § 4.85, DC 6100 for his bilateral hearing loss.  He contends that he is entitled to a higher disability rating.  

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in October 2009.  The Veteran reported using guns while in service without wearing hearing protection.  He reported 20+ years of civilian noise working in warehouses with some hearing protection worn.  He reported seasonal hunting.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
55
65
60
48.75
94
LEFT
10
60
70
70
52.50
92

The VA examiner diagnosed the Veteran with bilateral normal to severe sensorineural hearing loss.  The examiner noted that the puretone air and bone conduction thresholds dropped to a moderately severe to severe sensorineural hearing loss after 1k Hertz, with good word recognition bilaterally.  It was noted that there were no significant effects on occupation or usual daily activities.  

Applying the results from the October 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have a Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

A July 2010 VA treatment record reflects that the Veteran reported having difficulty hearing his girlfriend when driving in the car.  He stated that he could not understand the lyrics of songs and had some trouble understanding conversations.  Puretone audiometry showed an asymmetric high frequency sensory neural hearing loss, ranging from normal to moderately severe in the right ear and normal to severe in the left ear.   

At the Veteran's July 2016 videoconference hearing, he stated that he did not wear ear plugs while in service, because he could not hear the commands.  He noted that he did not wear hearing aids because it threw him off balance. 

The Veteran was afforded a VA audiological examination in March 2017.  The Veteran reported that his friends would get mad at him because he could not hear.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
60
70
70
55
72
LEFT
20
75
80
85
65
64

The VA examiner diagnosed the Veteran bilateral sensorineural hearing loss.  It was noted that the Veteran had moderate to severe hearing loss in the right ear and severe hearing loss in the left ear.  The VA examiner noted that high frequency hearing loss could decrease the ability to understand speech in noisy environments, understand speech without visual cues, decrease the ability to detect the location of sound, decrease the ability to hear environmental sounds and discriminate speech.  

Applying the results from the March 2017 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  However, the Board observes that the pure tone threshold recorded for the Veteran's left ear reflects exceptional hearing impairment as defined by 38 C.F.R. § 4.86(b).  This exceptional hearing impairment is in effect when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Under 38 C.F.R. § 4.86(b), the Veteran's hearing impairment will be evaluated under either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Here, the Veterans left ear hearing impairment, when evaluated under Table VIA, reveals Level V hearing loss.  Therefore, the higher numeral is found using Table VI.

Elevating the numeral found for the Veteran's left ear using Table VI, a Level VI, to the next higher Roman numeral, results in Level VII hearing loss.  Applying the scores, when one ear has Level V hearing loss and the other ear has Level VII hearing loss, a 30 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Prior to March 10, 2017

For this period on appeal, in the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the October 2009 VA audiological evaluation discussed above, the Veteran's hearing loss did not approximate the criteria for a compensable evaluation.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, to include not being able to hear his girlfriend when driving and having trouble understanding conversation.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra.  As such, a higher rating is denied.

Since March 10, 2017

After a review of the record, the Board finds that for the period since March 10, 2017, the evidence reveals a hearing impairment consistent with a 30 percent disability rating.  Even when taking into consideration the Veteran's exceptional pattern of hearing impairment for his left ear, application of the reported findings result in no worse than a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  A rating higher than 30 percent for the period since March 10, 2017, is denied.

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Veteran noted his difficulties with his hearing and the Board finds no prejudice in deciding the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the March 2017 examination, the Veteran stated that his friends would get mad at him because he could not hear.  It was noted that high frequency hearing loss could decrease the ability to understand speech in noisy environments, understand speech without visual cues, decrease the ability to detect the location of sound, decrease the ability to hear environmental sounds and discriminate speech.  While the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, the evaluation of hearing loss is predicated upon the results of the audiology studies of record, and here the currently assigned 30 percent evaluation closely corresponds with the disability picture described by him.  See Lendenmann, supra.   

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluations discussed above, a compensable rating prior to March 10, 2017, and higher than 30 percent thereafter, is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The United States Court of Appeals for Veterans Claims has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence suggesting unemployability due to the Veteran's bilateral hearing loss, the question of entitlement to a TDIU is not raised.


ORDER

Entitlement to service connection for depression with sleep problems, night sweats, and suicidal ideation, to include as secondary to the service-connected PTSD, is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to March 10, 2017, and in excess of 30 percent thereafter, is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


